                Case 12-13262-BLS             Doc 2741        Filed 01/06/21        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                               Chapter 11

REVSTONE INDUSTRIES, LLC,                            Case No. 12-13262 (BLS)

                 Reorganized Debtor.                 Related Docket No. 2734



        ORDER GRANTING ELEVENTH MOTION OF THE REORGANIZED
    DEBTOR AND THE LITIGATION TRUSTEE FOR ORDER UNDER BANKRUPTCY
     CODE SECTION 105(a) AND BANKRUPTCY RULE 9006 EXTENDING TIME TO
       OBJECT TO ADMINISTRATIVE, PRIORITY, AND UNSECURED CLAIMS


                 Upon the eleventh motion (the “Motion”)1 of the Reorganized Debtor and the

Litigation Trustee for entry of an order under Bankruptcy Code section 105(a) and Bankruptcy

Rule 9006 extending the time to object to administrative, priority and general unsecured claims;

and the Court having determined that the relief requested in the Motion is in the best interests of

these bankruptcy estates, creditors, and other parties in interest; and it appearing that proper and

adequate notice of the Motion has been given under the circumstances and that no other or further

notice is necessary; and upon the record herein; and after due deliberation thereon; and good and

sufficient cause appearing therefor, it is hereby

                 ORDERED, ADJUDGED AND DECREED THAT:

         1.      The Motion is GRANTED.

         2.      The Claims Objection Deadline is extended for administrative expense claims,

priority claims, and general unsecured claims through and including March 21, 2021.

         3.      Entry of this Order is without prejudice to the rights of the Reorganized Debtor

and/or the Litigation Trustee to seek further extensions of the Claims Objection Deadline.


1
 Unless otherwise defined herein, capitalized terms used herein shall have the meanings ascribed to them in the
Motion.
             Case 12-13262-BLS          Doc 2741      Filed 01/06/21     Page 2 of 2




       4.      This Court shall retain jurisdiction over any matters related to, or arising from, the

implementation of this Order.




Dated: January 6th, 2021 Wilmington,
Delaware                                         BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE
